NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                  IN THE DISTRICT COURT OF APPEAL

                                                  OF FLORIDA

                                                  SECOND DISTRICT

NEELAM T. UPPAL,                                  )
                                                  )
              Petitioner,                         )
                                                  )
v.                                                )    Case No. 2D18-808
                                                  )
DEPARTMENT OF HEALTH, BOARD                       )
OF MEDICINE,                                      )
                                                  )
                                                  )
              Respondent.                         )
                                                  )

Opinion filed September 14, 2018.

Petition for Writ of Certiorari and Prohibition
to the Division of Administrative Hearings.

Neelam T. Uppal, pro se.

Christine E. Lamia, Chief Appellate
Counsel, Tallahassee, for Respondent.


PER CURIAM.


              The petition for certiorari is dismissed and the petition for prohibition is

denied.




NORTHCUTT, CRENSHAW, and ROTHSEIN-YOUAKIM, JJ., Concur.